Title: To Thomas Jefferson from James Madison, 26 May 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington May 26. 1806
                        
                        Your letter of the 19th. by express, was duly recd. For the result of the consultation among us on the
                            mediterranean arrangements, I refer to what you will doubtless learn from Mr. Smith.
                        I inclose letters from Armstrong, Bowdoin, Lee & Forbes. That from A. is particularly interesting. Altho
                            there is a tint in it which is not agreeable, it serves a further proof that the plan laid would have been in the nick of
                            time, & if sure of success if the attempts to assassinate it here had not taken place. I am particularly glad to find that
                            the idea of indemnities had taken such root, and that there was not more repugnance to a disencumbrance of W.F. of
                            post-nati grants. I forgot to mention in my last that the letter from A. to you referred to in yours before the last was
                            not inclosed.
                        I inclose also a communication from Mr. Merry, on the intended blockade of the German rivers, with such an
                            answer as I have thought a proper guard agst. misconceptions.
                        Mr. Merry communicated at the same time a letter from Mr. Fox of Apl. 7, observing that notwithstanding the
                            impatience for an answer to Mr. Monroe’s complaints, and the heats which seemed to be rising in the U.S. an answer had
                            been prevented by the importance of the necessary investigations, & by the pressure of other affairs; instructing Mr.
                            Merry at the same time to assure the Amn. Govt. of the good will of the King towards the U.S. and his sincere desire
                            that arrangements removing all causes of disputes might lay the foundation for permanent friendship & harmony between
                            the two countries; & further that not a day would lie unnecessarily lost in preparing to enter into treaty with Mr.
                            Monroe. As no written communication was made by Mr. M., I give the substance of it from memory which I believe I can rely
                            on, as I was permitted to peruse the letter of Mr. Fox.
                        From the moment & manner of this step by Mr. Fox, there is no doubt that it has been stipulated by the loss
                            of the German Market, and the fear that the temper of this country if not soothed by some such friendly assurances might
                            shut the door here also agst. British manufactures. The English papers were beginning to republish the propositions of
                            Gregg, Genrl. Smith &c.
                        We have had a fine but not a sufficient rain, but with a degree of cold & wind since till yesterday, that
                            lessens the benefit of it
                        With respectful attachment yrs.
                        
                            James Madison
                     
                        
                    